DETAILED ACTION
Amendments as filed 04/21/2021 are entered and considered.
Allowable Subject Matter
Claims 1, 4-11, 13-16, 19-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed in view of updated searches and consideration of the amendments.  In particular, Applicant has incorporated previously allowable subject matters (claim 3 and the intervening claim 2) into independent forms.  As such, the claims are now allowable.
Further references considered pertinent to the invention include:
George-Svahn et al. (US 9,619,020) - A computer system can be controlled with non-contact inputs, such as eye-tracking devices. A visual indicator can be presented on a display to indicate the location where a computer function will take place (e.g., a common cursor). The visual indicator can be moved to a gaze target in response to continued detection of an action (e.g., touchpad touch) by a user for a predetermined period of time. A delay between the action and the movement of the visual indicator can allow a user time to “abort” movement of the visual indicator. Additionally, once the visual indicator has moved, the visual indicator can be controlled with additional precision as the user moves the gaze while continuing the action (e.g., continued holding of the touchpad).
Goh et al. (US 2016/0235291) - Systems and methods for mapping and evaluating visual distortions caused by metamorphopsia are provided. A subject with distorted vision is shown initial patterns which may be adjusted to appear non-distorted. A reference pattern within the 
These references do not disclose the previously indicated allowable subject matter (claims 3 and 2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/QUAN M HUA/Primary Examiner, Art Unit 2645